Citation Nr: 0729396	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  04-32 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from February 1986 to 
September 1995.  He had other unverified active service in 
excess of 13 years, 10 months.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.   

Although, on his substantive appeal received in August 2004, 
the veteran specifically limited his appeal to the low back 
issue.  His local representative, in a Statement of 
Accredited Representative received in November 2004, 
continued to timely pursue the other issues listed on the 
first page of this decision.  However, his National Service 
Officer has limited this appeal to the lower back disorder.  
The remaining two issues are not on appeal and will not be 
addressed in this action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable to 
this appeal.

During the pendency of this appeal, the Court issued a 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) finding that the VCAA notice requirements applied to 
all elements of a claim.  As the case is being remanded for 
additional development, appropriate action should be taken to 
ensure adequate VCAA notice as to all elements of the claim 
is provided. 

Although outpatient treatment records have been associated 
with the claims file, the veteran was not afforded current VA 
examinations in conjunction with the present appeal.  Under 
the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d).  

Service medical records include complaints of low back pain, 
diagnosed as lumbar strain on several occasions during 
service.   

After service, the veteran was involved in an automobile 
accident in October 1995 and reported a sore neck.  The also 
reported mild low back pain which began after washing a car 
in January 1997.  In July 2001, X-rays were afforded, 
revealing mild disc space narrowing at L4-5 and mild 
scoliosis.  In September 2001, he was involved in another 
auto accident, resulting in lumbar pain radiating into the 
left thigh.  A June 2004 clinic note reported that the 
veteran had arthritis of the back.  

In this case, the record does not clearly establish whether 
the veteran's back disorder(s) are solely the result of non 
service related events.  VA's duty to assist the veteran 
includes obtaining relevant medical records and a thorough 
and contemporaneous medical examination in order to determine 
the nature and extent of the veteran's disability.  See 
Duenas v. Principi, 18 Vet. App. 512 (2004).  


Accordingly, the case is REMANDED for the following action:

1.  The RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The veteran should be afforded a VA 
orthopedic examination by a VA physician 
to ascertain, if possible, the etiology 
of the veteran's current lumbar spine 
disorder.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the examiner for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  The examiner is requested to 
offer an opinion, without resort to 
speculation, as to whether it is as 
likely as not (50 percent or greater) 
that any existing lower back disability 
is etiologically related to the veteran's 
service.  The complete rationale for all 
opinions expressed must be provided.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and any representative an 
appropriate SSOC that includes citation 
to and discussion of any additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


